Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  semicolon at end of claim should be a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 10 recite the limitation "common axis."  There is insufficient antecedent basis for this limitation in the claim. It is unclear which axis the claims are refereeing to as a “common axis” for a first rim and second rim to share, and the specification is silent to point to structure as being a “common axis” in the claimed device. Claim 2 is also rejected for reciting “the common axis.” Claims 3-8 are rejected as being dependent upon claim 1 and inherit the issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honan et al. (US 20140158687), hereinafter Honan.

    PNG
    media_image1.png
    798
    795
    media_image1.png
    Greyscale
Regarding Claim 1, Honan teaches “A container (Fig. 14 “2602”), comprising: a container section (Fig. 14 “2602”) and an annular neck section (Fig. 14 “2612”) abutting a top side of the container section (Fig. 14 “2602”); the neck section (Fig. 14 “2612”) further comprising at least a first rim (Fig. 14 annotated) and a second rim (Fig. 14 annotated), the second rim (Fig. 14 annotated) abutting and positioned above the first rim (Fig. 14 annotated), the first rim (Fig. 14 annotated) and second rim (Fig. 14 annotated) sharing a common axis; a first resilient compression fold (Fig. 14 annotated) adjoining and positioned between the first rim (Fig. 14 annotated) and the second rim (Fig. 14 annotated), the first resilient compression fold (Fig. 14 annotated) sharing the common axis of the first (Fig. 14 annotated) and second rim (Fig. 14 annotated), the first resilient compression fold (Fig. 14 annotated) being at least partially folded over on itself approximate its midpoint thereby forming a first fold section (Fig. 14 annotated) and a second fold section (Fig. 14 annotated); wherein the distance from the top side of the container section to a top edge of the second rim (Fig. 14 annotated) having first height in an uncompressed state and a second height in a compressed state, the second height being less than the first height; and wherein in the uncompressed state there is a space between 
    PNG
    media_image2.png
    762
    674
    media_image2.png
    Greyscale
the first fold section (Fig. 14 annotated) and the second fold section (Fig. 14 annotated) and in a compressed state the space between the first fold section (Fig. 14 annotated) and the second fold section (Fig. 14 annotated) is reduced in size or closed (Fig. 14 [0061] “2612 compressed” and [0062]; it would be inherent to a person of ordinary skill in the art when “2612 is long enough to reach the underside 2624” and be compressed when the closure is screwed on that there would be a first height before being compressed and a second height after being compressed of “2612” and the second compressed height of “2612” would be shorter than the first uncompressed height of “2612” and that the annotated fold section would compress closer together vertically).” 
Regarding Claim 2, Honan teaches “The container (Fig. 14 “2602”) as set forth in claim 1, wherein the neck section (Fig. 14 “2612”)  further comprises a third rim (Fig. 14 annotated), the third rim (Fig. 14 annotated) abutting and positioned above the second rim (Fig. 14 annotated), the third rim (Fig. 14 annotated) sharing the common axis of the first (Fig. 14 annotated) and second rim (Fig. 14 annotated); and 
a second resilient compression fold (Fig. 14 annotated) adjoining the second rim (Fig. 14 annotated) and sharing the common axis of the first (Fig. 14 annotated) and second rim (Fig. 14 annotated), the second resilient compression fold (Fig. 14 annotated) being at least partially folded over on itself approximate its midpoint thereby forming a third fold section (Fig. 14 annotated) and a fourth fold section (Fig. 14 annotated); and wherein in the uncompressed state there is a space between the third fold section (Fig. 14 annotated) and the fourth fold section (Fig. 14 annotated) and in a compressed state the space between the third fold section (Fig. 14 annotated) and the fourth fold section (Fig. 14 annotated) is reduced in size or closed (Fig. 14 [0061] “2612 compressed” and [0062]; it would be inherent to a person of ordinary skill in the art when “2612 is long enough to reach the underside 2624” and be compressed when the closure is screwed on that there would be a first height before being compressed and a second height after being compressed of “2612” and the second compressed height of “2612” would be shorter than the first uncompressed height of “2612” and that the annotated fold section would compress closer together vertically).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Julian (US 6367640) in view of Honan (US '687).
Regarding Claim 1, Julian teaches “A container (Fig. 1 “rectangular container 1”), comprising: a container section (Fig. 1 “body 3”) and an annular neck section (Fig. 2 “a cylindrical neck 4”) abutting a top side of the container section (Fig. 1 “body 3”); the neck section (Fig. 2 “a cylindrical neck 4”).”
Julian does not teach “comprising at least a first rim and a second rim, the second rim abutting and positioned above the first rim, the first rim and second rim sharing a common axis; a first resilient compression fold adjoining and positioned between the first rim and the second rim, the first resilient compression fold sharing the common axis of the first and second rim, the first resilient compression fold being at least partially folded over on itself approximate its midpoint thereby forming a first fold section and a second fold section; wherein the distance from the top side of the container section to a top edge of the second rim having first height in an uncompressed state and a second height in a compressed state, the second height being less than the first height; and wherein in the uncompressed state there is a space between the first fold section and the second fold section and in a compressed state the space between the first fold section and the second fold section is reduced in size or closed.”
Honan teaches a package of canister and closure with a compression seal. Honan further teaches “comprising at least a first rim (Fig. 14 annotated) and a second rim (Fig. 14 annotated), the second rim (Fig. 14 annotated) abutting and positioned above the first rim (Fig. 14 annotated), the first rim (Fig. 14 annotated) and second rim (Fig. 14 annotated) sharing a common axis; a first resilient compression fold (Fig. 14 annotated) adjoining and positioned between the first rim (Fig. 14 annotated)and the second rim (Fig. 14 annotated), the first resilient compression fold (Fig. 14 annotated) sharing the common axis of the first (Fig. 14 annotated) and second rim (Fig. 14 annotated), the first resilient compression fold (Fig. 14 annotated) being at least partially folded over on itself approximate its midpoint thereby forming a first fold section (Fig. 14 annotated) and a second fold section (Fig. 14 annotated); wherein the distance from the top side of the container section to a top edge of the second rim (Fig. 14 annotated) having first height in an uncompressed state and a second height in a compressed state, the second height being less than the first height; and wherein in the uncompressed state there is a space between the first fold section (Fig. 14 annotated) and the second fold section (Fig. 14 annotated) and in a compressed state the space between the first fold section (Fig. 14 annotated) and the second fold section (Fig. 14 annotated) is reduced in size or closed (Fig. 14 [0061] “2612 compressed” and [0062]; it would be inherent to a person of ordinary skill in the art when “2612 is long enough to reach the underside 2624” and be compressed when the closure is screwed on that there would be a first height before being compressed and a second height after being compressed of “2612” and the second compressed height of “2612” would be shorter than the first uncompressed height of “2612” and that the annotated fold section would compress closer together vertically).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian to incorporate the teachings of Honan to include annotated first and second rim, annotated first and second fold sections, and annotated first resilient compression fold that reduces in height when compressed into a closure to create a moisture seal (Honan) to the top of “cylindrical neck 4” of  Julian to create a good seal for “plastic canisters and closures often are not accurately sized or may be out-of-round, so that cooperating surfaces of the closure and canister do not properly and accurately seal” and “poor quality seals result in the loss of an inordinate amount of moistening solution added to canister/closure plastic packages, thereby requiring high initial moisture
loading to avoid product dry-out during storage. High initial moisture loading adds to over-all product cost” (Honan [0009]).

Regarding Claim 2, Julian teaches “The container (Fig. 1 “rectangular container 1”) as set forth in claim 1, wherein the neck section (Fig. 2 “a cylindrical neck 4”).”
Julian does not teach “further comprises a third rim, the third rim abutting and positioned above the second rim, the third rim sharing the common axis of the first and second rim; and16 of 23 HB: 4834-5183-2750.1a second resilient compression fold adjoining the second rim and sharing the common axis of the first and second rim, the second resilient compression fold being at least partially folded over on itself approximate its midpoint thereby forming a third fold section and a fourth fold section; and wherein in the uncompressed state there is a space between the third fold section and the fourth fold section and in a compressed state the space between the third fold section and the fourth fold section is reduced in size or closed.”
Honan teaches “further comprises a third rim (Fig. 14 annotated), the third rim (Fig. 14 annotated) abutting and positioned above the second rim (Fig. 14 annotated), the third rim (Fig. 14 annotated) sharing the common axis of the first (Fig. 14 annotated) and second rim (Fig. 14 annotated); and 
a second resilient compression fold (Fig. 14 annotated) adjoining the second rim (Fig. 14 annotated) and sharing the common axis of the first (Fig. 14 annotated) and second rim (Fig. 14 annotated), the second resilient compression fold (Fig. 14 annotated) being at least partially folded over on itself approximate its midpoint thereby forming a third fold section (Fig. 14 annotated) and a fourth fold section (Fig. 14 annotated); and wherein in the uncompressed state there is a space between the third fold section (Fig. 14 annotated) and the fourth fold section (Fig. 14 annotated) and in a compressed state the space between the third fold section (Fig. 14 annotated) and the fourth fold section (Fig. 14 annotated) is reduced in size or closed (Fig. 14 [0061] “2612 compressed” and [0062]; it would be inherent to a person of ordinary skill in the art when “2612 is long enough to reach the underside 2624” and be compressed when the closure is screwed on that there would be a first height before being compressed and a second height after being compressed of “2612” and the second compressed height of “2612” would be shorter than the first uncompressed height of “2612” and that the annotated fold section would compress closer together vertically).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian to incorporate the teachings of Honan to include annotated first, second, and third rim, annotated first, second, third, and fourth fold sections, and annotated first and second resilient compression fold that reduces in height when compressed into a closure to create a moisture seal (Honan) to the top of “cylindrical neck 4” of  Julian to create a good seal for “plastic canisters and closures often are not accurately sized or may be out-of-round, so that cooperating surfaces of the closure and canister do not properly and accurately seal” and “poor quality seals result in the loss of an inordinate amount of moistening solution added to canister/closure plastic packages, thereby requiring .

Claim 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Julian (US '640) in view of Honan (US '687), and in further view of Kerman et al. (US 20080230505), hereinafter Kerman.
Regarding Claim 3, Julian teaches “The container (Fig. 1 “rectangular container 1”) as set forth in claim 1, further comprising: a lid (Fig. 1 “rectangular closure cap 2”) having a top surface (Fig. 2 “planar end wall 8”) and an inner annular skirt (Fig. 2 “cylindrical side wall 9”), the inner annular skirt (Fig. 2 “cylindrical side wall 9”) having an internal thread (Fig. 2 “threads 10”)” and “wherein the inner annular skirt (Fig. 2 “cylindrical side wall 9”) is provided with an interior diameter larger than an exterior diameter of the neck section (Fig. 2 “a cylindrical neck 4”) thereby allowing the inner annular skirt (Fig. 2 “cylindrical side wall 9”) to fit around the exterior of the neck section (Fig. 2 “a cylindrical neck 4”) when the lid (Fig. 1 “rectangular closure cap 2”) is lowered over the neck section (Fig. 2 “a cylindrical neck 4”).”
Julian does not teach “at least one lid stop on a bottom edge of the inner annular skirt, wherein the at least one lid stop is provided with a first generally vertical edge” and “and wherein when the lid is lowered over the neck section, an underside of the top surface will come into contact with the top edge of the second rim and may place the neck section into the compressed state and wherein when the lid is raised, the underside of the top surface will be separated from the top edge of the second rim and all the neck section to release to its uncompressed state.”
Honan teaches “wherein when the lid (Fig. 14 “closure 2604”) is lowered over the neck section (Fig. 14 “2612”), an underside of the top surface (Fig. 14 “2624”) will come into contact with the top edge of the second rim (Fig. 14 annotated) and may place the neck section (Fig. 14 “2612”) into the compressed state (Fig. 14 [0061] “2612 compressed” and [0062]) and wherein when the lid (Fig. 14 “closure 2604”) is raised, the underside of the top surface (Fig. 14 “2624”) will be separated from the top edge of the second rim (Fig. 14 annotated) and all the neck section (Fig. 14 “2612”) to release to its uncompressed state.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian to incorporate the teachings of Honan to include annotated first and second rim, annotated first and second fold sections, and annotated first resilient compression fold that reduces in height when compressed by a closure to create a moisture seal (Honan) to the top of “cylindrical neck 4” of  Julian to create a good seal for “plastic canisters and closures often are not accurately sized or may be out-of-round, so that cooperating surfaces of the closure and canister do not properly and accurately seal” and “poor quality seals result in the loss of an inordinate amount of moistening solution added to canister/closure plastic packages, thereby requiring high initial moisture loading to avoid product dry-out during storage. High initial moisture loading adds to over-all product cost” (Honan [0009]).
Julian does not teach “at least one lid stop on a bottom edge of the inner annular skirt, wherein the at least one lid stop is provided with a first generally vertical edge.”
Kerman teaches a container and cap with a neck and shoulder linking. Kerman further teaches “at least one lid stop (Fig. 3 “223”) on a bottom edge of the inner annular skirt (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”), wherein the at least one lid stop (Fig. 3 “223”) is provided with a first generally vertical edge (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian in view of Honan to incorporate the teachings of Kerman to include the axial ribs “223” on the “fastening skirt 220” of Kerman’s cap to the “cylindrical side wall 9” of “rectangular closure cap 2” (Julien) to keep the sides and edges of the closure and receptacle aligned “for esthetic reasons, such containers can be of other shapes, for example shapes that are globally polygonal: triangular, square, pentagonal, hexagonal, etc.” (Kerman [0009]) when screwed closed.
Regarding Claim 4, Julian teaches “The container (Fig. 1 “rectangular container 1”) as set forth in claim 3, wherein the top surface of the lid (Fig. 2 “planar end wall 8”) is provided with an outer periphery having a shape corresponding to an exterior shape of the container section (Fig. 1 and 2 [col. 2 line 65-67 “The cap is also formed with a skirt 12 which has a rectangular cross section corresponding to that of the container 1 and surrounds the cylindrical side wall.”).”

Regarding Claim 5, Julian teaches “The container (Fig. 1 “rectangular container 1”) as set forth in claim 1, further comprising: a non-vertical shoulder (Fig. 2 “shoulder 5”) section connecting the container section and the neck section (Fig. 2 col. 2 lines 50-51 “the container has a body 3 and a cylindrical neck 4 connected to the body by a shoulder 5.”).”
Julian does not teach “at least one container stop located on the shoulder section, the container stop having a second generally vertical edge.”
Kerman teaches “at least one container stop (Fig. 3 “studs 123”) located on the shoulder section (Fig. 3 “shoulder 121”), the container stop (Fig. 3 “studs 123”) having a second generally vertical edge (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian in view of Honan to incorporate the teachings of Kerman to include “studs 123” on “shoulder 121” of Kerman’s canister to the “shoulder 5” of “body 3” (Julian) to keep the sides and edges of the closure and receptacle aligned “for esthetic reasons, such containers can be of other shapes, for example shapes that are globally polygonal: triangular, square, pentagonal, hexagonal, etc.” (Kerman [0009]) when screwed closed.

Regarding Claim 6, Julian teaches “The container (Fig. 1 “rectangular container 1”) set forth in claim 1, further comprising: a non-vertical shoulder (Fig. 2 “shoulder 5”) section connecting the container section and the neck section (Fig. 2 col. 2 lines 50-51 “the container has a body 3 and a cylindrical neck 4 connected to the body by a shoulder 5.”) and wherein the neck section (Fig. 2 “cylindrical neck 4”) is provided with an external thread (Fig. 2 “threads 7”).”
Julian does not teach “at least one container stop located on the shoulder section, the container stop having a second generally vertical edge.”
Kerman teaches “at least one container stop (Fig. 3 “studs 123”) located on the shoulder section (Fig. 3 “shoulder 121”), the container stop (Fig. 3 “studs 123”) having a second generally vertical edge (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian in view of Honan to incorporate the teachings of Kerman to include “studs 123” on “shoulder 121” of Kerman’s canister to the “shoulder 5” of “body 3” (Julian) to keep the sides and edges of the closure and receptacle aligned “for esthetic reasons, such containers can be of other shapes, for example shapes that are globally polygonal: triangular, square, pentagonal, hexagonal, etc.” (Kerman [0009]) when screwed closed.

Regarding Claim 7, Julian teaches “The container (Fig. 1 “rectangular container 1”) as set forth in claim 1, further comprising: a lid (Fig. 1 “rectangular closure cap 2”) having a top surface (Fig. 2 “planar end wall 8”) and an inner annular skirt (Fig. 2 “cylindrical side wall 9”), the inner annular skirt (Fig. 2 “cylindrical side wall 9”) having an internal thread (Fig. 2 “threads 10”)” and “a non-vertical shoulder section (Fig. 2 “shoulder 5”) connecting the container section and the neck section (Fig. 2 col. 2 lines 50-51 “the container has a body 3 and a cylindrical neck 4 connected to the body by a shoulder 5.”) and wherein the neck section (Fig. 2 “cylindrical neck 4”) is provided with an external thread (Fig. 2 “threads 7”);18 of 23 ” and “wherein the inner annular skirt (Fig. 2 “cylindrical side wall 9”) is provided with an interior diameter larger than an exterior diameter of the neck section (Fig. 2 “a cylindrical neck 4”) thereby allowing the inner annular skirt (Fig. 2 “cylindrical side wall 9”) to fit around the exterior of the neck section (Fig. 2 “a cylindrical neck 4”) when the lid (Fig. 1 “rectangular closure cap 2”) is lowered over the neck section (Fig. 2 “a cylindrical neck 4”) such that the interior thread of the inner annular skirt may engage the exterior thread of the neck section (Fig. 1 [col. 2 lines 61-63] “The threads 7 and 10 are adapted to enable the cap to be screwed onto the container so that the end wall 8 can form a seal with the open end 6 of the neck 4.”); and wherein when the lid is lowered over the neck section and turned to allow the internal thread of the inner annular skirt to engage the external thread of the neck section (Fig. 1 [col. 2 lines 61-63] “The threads 7 and 10 are adapted to enable the cap to be screwed onto the container so that the end wall 8 can form a seal with the open end 6 of the neck 4.”).”
Julian does not teach “wherein the at least one lid stop is provided with a first generally vertical edge” and “HB: 4834-5183-2750.1at least one container stop located on the shoulder section, the container stop having a second generally vertical edge” and “turning the lid relative to the neck section in a first direction forces the lid lower relative to the neck section and forces the neck section to the compressed state; and wherein turning the lid relative to the neck section in a second direction opposite to the first direction allows the lid to move upward relative to the neck section and allows the neck section to return to the uncompressed state.”
Honan teaches “turning the lid relative to the neck section in a first direction forces the lid lower relative to the neck section and forces the neck section to the compressed state (Fig. 14 [0061] “the closure 2604 is brought down to be attached to the canister 2602” and “2612 compressed” and [0062]); and wherein turning the lid relative to the neck section in a second direction opposite to the first direction allows the lid to move upward relative to the neck section and allows the neck section to return to the uncompressed state (Fig. 14 [0061] “the closure 2604 is brought down to be attached to the canister 2602” and “2612 compressed” and [0062]; it would be obvious to one of ordinary skill in the art that the compressed “2612” will be uncompressed when the lid is removed for the container and “2612” is made of thermoplastic material [0064] which will revert back to the original uncompressed state.).”

Honan does not teach “wherein the at least one lid stop is provided with a first generally vertical edge” and “HB: 4834-5183-2750.1at least one container stop located on the shoulder section, the container stop having a second generally vertical edge.”
Kerman teaches “wherein the at least one lid stop (Fig. 3 “223”) is provided with a first generally vertical edge (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”)” and “HB: 4834-5183-2750.1at least one container stop (Fig. 3 “studs 123”) located on the shoulder section (Fig. 3 “shoulder 121”), the container stop (Fig. 3 “studs 123”) having a second generally vertical edge (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian in view of Honan to incorporate the teachings of Kerman to include “studs 123” on “shoulder 121” of Kerman’s canister and “223” on “fastening skirt 220” to the “shoulder 5” of “body 3” and “cylindrical side wall 9” of “rectangular closure cap 2” (Julian) to keep the sides and edges of the closure and receptacle aligned “for esthetic reasons, such containers can be of other 

Regarding Claim 8, Julian teaches “The container (Fig. 1 “rectangular container 1”) as set forth in claim 7, further comprising: the inner annular skirt (Fig. 2 “cylindrical side wall 9”)” and “a non-vertical shoulder (Fig. 2 “shoulder 5”) section connecting the container section and the neck section (Fig. 2 col. 2 lines 50-51 “the container has a body 3 and a cylindrical neck 4 connected to the body by a shoulder 5.”).”
Julian does not teach “having at least one lid stop on a bottom edge of the inner annular skirt, wherein the at least one lid stop is provided with a first generally vertical edge” and “and wherein the neck section is provided with at least one container stop located on the shoulder section, the container stop having a second generally vertical edge;19 of 23 HB: 4834-5183-2750.1wherein the first generally vertical edge is configured to engage the second generally vertical edge at a desired degree of threading of the lid onto the neck section to prevent further rotation of the lid relative to the neck section in the first direction.”
Kerman teaches “having at least one lid stop (Fig. 3 “223”) on a bottom edge of the inner annular skirt (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”), wherein the at least one lid stop (Fig. 3 “223”) is provided with a first generally vertical edge (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”)” and “wherein the neck section (Fig. 2 “neck 122”) is provided with at least one container stop (Fig. 3 “studs 123”) located on the shoulder section (Fig. 3 “shoulder 121”), the container stop having a second generally vertical edge;19 of 23 HB: 4834-5183-2750.1wherein the first generally vertical edge is configured to engage the second generally vertical edge at a desired degree of threading of the lid onto the neck section to prevent further rotation of the lid relative to the neck section in the first direction (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”).”


Regarding Claim 10, Julian teaches “A container (Fig. 1 “rectangular container 1”), comprising: a container section (Fig. 1 “body 3”) and an annular neck section (Fig. 2 “a cylindrical neck 4”) abutting a top side of the container section (Fig. 1 “body 3”); the neck section (Fig. 2 “a cylindrical neck 4”)” and “a lid (Fig. 1 “rectangular closure cap 2”) having a top surface (Fig. 2 “planar end wall 8”) and an inner annular skirt (Fig. 2 “cylindrical side wall 9”), the inner annular skirt (Fig. 2 “cylindrical side wall 9”) having an internal thread (Fig. 2 “threads 10”)” and “a non-vertical shoulder (Fig. 2 “shoulder 5”) section connecting the container section and the neck section (Fig. 2 col. 2 lines 50-51 “the container has a body 3 and a cylindrical neck 4 connected to the body by a shoulder 5.”) and wherein the neck section (Fig. 2 “cylindrical neck 4”) is provided with an external thread (Fig. 2 “threads 7”)” and “wherein said inner annular skirt (Fig. 2 “cylindrical side wall 9”) is provided with an interior diameter larger than an exterior diameter of the neck section (Fig. 2 “a cylindrical neck 4”) thereby allowing the inner annular skirt (Fig. 2 “cylindrical side wall 9”) to be lowered over the neck section (Fig. 2 “a cylindrical neck 4”) such that the interior thread of the inner annular skirt (Fig. 2 “threads 10”) may engage the exterior thread of the neck section (Fig. 2 “threads 7”); and wherein when the lid (Fig. 1 “rectangular closure cap 2”) is lowered over the neck section (Fig. 2 “a cylindrical neck 4”) and turned to allow the internal thread of the inner annular skirt (Fig. 2 “threads 10”)  to engage the external thread of the neck section (Fig. 2 “threads 7”).”
Julian does not teach “further comprising at least first rim and a second rim, the second rim abutting and positioned above the first rim, the first rim and second rim sharing a common axis; a first resilient compression fold adjoining and positioned between the first rim and the second rim, the first resilient compression fold sharing the common axis of the first and second rim, the first resilient compression fold being at least partially folded over on itself approximate its midpoint thereby forming a first fold section and a second fold section; wherein the distance from the top side of the container section to a top edge of the second rim having first height in an uncompressed state and a second height in a compressed state, the second height being less than the first height; wherein in the uncompressed state there is a space between the first fold section and the second fold section and in a compressed state the space between the first fold section and the second fold section is reduced in size or closed” and “at least one lid stop on a bottom edge of the inner annular skirt, wherein the at least one lid stop is provided with a first generally vertical edge” and “at least one container stop located on the shoulder section, the container stop having a second generally vertical edge” and “turning the lid relative to the neck section in a first direction forces the lid lower relative to the neck section and forces the neck section to the compressed state; wherein turning the lid relative to the neck section in a second direction opposite to the first direction allows the lid to move upward relative to the neck section and allows the neck section to return to the uncompressed state; and wherein the first generally vertical edge is configured to engage the second generally vertical edge at a desired degree of threading of the lid onto the neck section to prevent further rotation of the lid relative to the neck section in the first direction.”
Honan teaches “comprising at least a first rim (Fig. 14 annotated) and a second rim (Fig. 14 annotated), the second rim (Fig. 14 annotated) abutting and positioned above the first rim (Fig. 14 annotated), the first rim (Fig. 14 annotated) and second rim (Fig. 14 annotated) sharing a common axis; a first resilient compression fold (Fig. 14 annotated) adjoining and positioned between the first rim (Fig. 14 annotated)and the second rim (Fig. 14 annotated), the first resilient compression fold (Fig. 14 annotated) sharing the common axis of the first (Fig. 14 annotated) and second rim (Fig. 14 annotated), the first resilient compression fold (Fig. 14 annotated) being at least partially folded over on itself approximate its midpoint thereby forming a first fold section (Fig. 14 annotated) and a second fold section (Fig. 14 annotated); wherein the distance from the top side of the container section to a top edge of the second rim (Fig. 14 annotated) having first height in an uncompressed state and a second height in a compressed state, the second height being less than the first height; and wherein in the uncompressed state there is a space between the first fold section (Fig. 14 annotated) and the second fold section (Fig. 14 annotated) and in a compressed state the space between the first fold section (Fig. 14 annotated) and the second fold section (Fig. 14 annotated) is reduced in size or closed (Fig. 14 [0061] “2612 compressed” and [0062]; it would be inherent to a person of ordinary skill in the art when “2612 is long enough to reach the underside 2624” and be compressed when the closure is screwed on that there would be a first height before being compressed and a second height after being compressed of “2612” and the second compressed height of “2612” would be shorter than the first uncompressed height of “2612” and that the annotated fold section would compress closer together vertically)” and “turning the lid relative to the neck section in a first direction forces the lid lower relative to the neck section and forces the neck section to the compressed state (Fig. 14 [0061] “the closure 2604 is brought down to be attached to the canister 2602” and “2612 compressed” and [0062]); and wherein turning the lid relative to the neck section in a second direction opposite to the first direction allows the lid to move upward relative to the neck section and allows the neck section to return to the uncompressed state (Fig. 14 [0061] “the closure 2604 is brought down to be attached to the canister 2602” and “2612 compressed” and [0062]; it would be obvious to one of ordinary skill in the art that the compressed “2612” will be uncompressed when the lid is removed for the container and “2612” is made of thermoplastic material [0064] which will revert back to the original uncompressed state.).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian to incorporate the teachings of Honan to include annotated first and second rim, annotated first and second fold sections, and annotated first resilient compression fold that reduces in height when compressed into a closure to create a moisture seal and is uncompressed when 
Honan does not teach “wherein the first generally vertical edge is configured to engage the second generally vertical edge at a desired degree of threading of the lid onto the neck section to prevent further rotation of the lid relative to the neck section in the first direction” and “at least one lid stop on a bottom edge of the inner annular skirt, wherein the at least one lid stop is provided with a first generally vertical edge” and “at least one container stop located on the shoulder section, the container stop having a second generally vertical edge.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian to incorporate the teachings of Honan to include
Kerman teaches “wherein the first generally vertical edge (Fig. 3 “223”) is configured to engage the second generally vertical edge (Fig. 3 “studs 123”) at a desired degree of threading of the lid onto the neck section to prevent further rotation of the lid relative to the neck section in the first direction (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”)” and “at least one lid stop (Fig. 3 “223”) on a bottom edge of the inner annular skirt (Fig. 3 “fastening skirt 220”), wherein the at least one lid stop (Fig. 3 “223”) is provided with a first generally vertical edge (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”)” and “at least one container stop (Fig. 3 “studs 123”) located on the shoulder section (Fig. 3 “shoulder 121”), the container stop (Fig. 3 “studs 123”) having a second generally vertical edge(Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian in view of Honan to incorporate the teachings of Kerman to include “studs 123” on “shoulder 121” of Kerman’s canister and “223” on “fastening skirt 220” to the “shoulder 5” of “body 3” and “cylindrical side wall 9” of “rectangular closure cap 2” (Julian) to keep the sides and edges of the closure and receptacle aligned “for esthetic reasons, such containers can be of other shapes, for example shapes that are globally polygonal: triangular, square, pentagonal, hexagonal, etc.” (Kerman [0009]) when screwed closed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Julian (US '640) in view of Kerman (US '505).
Regarding Claim 9, Julian teaches “A container (Fig. 1 “rectangular container 1”), comprising: a container section (Fig. 1 “body 3”) and an annular neck section (Fig. 2 “a cylindrical neck 4”) abutting a top side of the container section (Fig. 1 “body 3”); a lid (Fig. 1 “rectangular closure cap 2”) having a top surface (Fig. 2 “planar end wall 8”) and an inner annular skirt (Fig. 2 “cylindrical side wall 9”), the inner annular skirt (Fig. 2 “cylindrical side wall 9”) having an internal thread (Fig. 2 “threads 10”)” and “a non-vertical shoulder section (Fig. 2 “shoulder 5”) section connecting the container section and the neck section (Fig. 2 col. 2 lines 50-51 “the container has a body 3 and a cylindrical neck 4 connected to the body by a shoulder 5.”) and wherein the neck section (Fig. 2 “cylindrical neck 4”) is provided with an external thread (Fig. 2 “threads 7”)” and “wherein said inner annular skirt (Fig. 2 “cylindrical side wall 9”) is provided with an interior diameter larger than an exterior diameter of the neck section (Fig. 2 “a cylindrical neck 4”) thereby allowing the inner annular skirt (Fig. 2 “cylindrical side wall 9”) to be lowered over the neck section (Fig. 2 “a cylindrical neck 4”) such that the interior thread of the inner annular skirt (Fig. 2 “threads 10”) may engage the exterior thread of the neck section (Fig. 2 “threads 7”); and wherein when the lid (Fig. 1 “rectangular closure cap 2”) is lowered over the neck section (Fig. 2 “a cylindrical neck 4”) and turned to allow the internal thread of the inner annular skirt (Fig. 2 “threads 10”)  to engage the external thread of the neck section (Fig. 2 “threads 7”); turning the lid relative to the neck section in a first direction forces the lid lower relative to the neck section ([col. 2 lines 61-63] “The threads 7 and 10 are adapted to enable the cap to be screwed onto the container so that the end wall 8 can form a seal with the open end 6 of the neck 4.”);20 of 23 HB: 4834-5183-2750.1wherein turning the lid relative to the neck section in a second direction opposite to the first direction allows the lid to move upward relative to the neck section ([col. 3 lines 9-12] “When the cap is tightened onto the container to a predetermined rotational orientation defined by the aligned position shown in FIG. 1, it passes through the loose position shown in FIG. 2 to the tight position shown in FIG. 3.”).”
Julian does not teach “at least one lid stop on a bottom edge of the inner annular skirt, wherein the at least one lid stop is provided with a first generally vertical edge” and “at least one container stop located on the shoulder section, the container stop having a second generally vertical edge” and “wherein the first generally vertical edge is configured to engage the second generally vertical edge at a desired degree of threading of the lid onto the neck section to prevent further rotation of the lid relative to the neck section in the first direction.”
 Kerman teaches “at least one lid stop (Fig. 3 “223”) on a bottom edge of the inner annular skirt (Fig. 3 “fastening skirt 220”), wherein the at least one lid stop (Fig. 3 “223”) is provided with a first generally vertical edge (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”)” and “at least one container stop (Fig. 3 “studs 123”) located on the shoulder section (Fig. 3 “shoulder 121”), the container stop (Fig. 3 “studs 123”) having a second generally vertical edge (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”)” and “wherein the first generally vertical edge is configured to engage the second generally vertical edge at a desired degree of threading of the lid onto the neck section to prevent further rotation of the lid relative to the neck section in the first direction (Fig. 3 [0044] “fastening skirt 220 is provided with four pairs of axial ribs designed to block and trap the studs 123 as the cap is screwed tight”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Julian to incorporate the teachings of Kerman to include “studs 123” on “shoulder 121” of Kerman’s canister and “223” on “fastening skirt 220” to the “shoulder 5” of “body 3” and “cylindrical side wall 9” of “rectangular closure cap 2” (Julian) to keep the sides and edges of the closure and receptacle aligned “for esthetic reasons, such containers can be of other shapes, for example shapes that are globally polygonal: triangular, square, pentagonal, hexagonal, etc.” (Kerman [0009]) when screwed closed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adler teaches a container and cap with an internal skirt having tabs for locking in place;
Dockery teaches a container with a thread and gripping section on the neck for a good seal;
Ekkert teaches a cap and container with a neck flex to facilitate a good seal;
Uhlig teaches a vertical collapsing seal in the throat section;
Minnette teaches a collapsible neck finish.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736